1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA
5
                                               ***
6     JOSEPH ANTONETTI,                               Case No. 3:17-cv-00621-MMD-CLB

7                                     Petitioner,                 ORDER
8           v.
9
      FILSON, et al.,
10
                                  Respondents.
11

12         Before the Court is Respondents’ motion for extension of time to file an answer to
13   Petitioner Joseph Antonetti’s 28 U.S.C. § 2254 habeas corpus petition. (ECF No. 45.) The
14   Court finds that good cause exists to grant the motion.
15         It is therefore ordered that Respondents’ motion for extension of time to file an
16   answer (ECF No. 45) is granted. Respondents must file their answer on or before June
17   1, 2020.
18         DATED THIS 6th day of April 2020.
19

20                                                   MIRANDA M. DU, CHIEF JUDGE
                                                     UNITED STATES DISTRICT COURT
21

22

23

24

25
26

27

28
